Citation Nr: 1538694	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1954 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In a June 2013 Notice of Disagreement, the Veteran initiated an appeal of an increased rating for bilateral hearing loss and whether new and material evidence has been received to reopen service connection for PTSD.  He did not timely perfect an appeal (with a Substantive Appeal) as to an increased rating for bilateral hearing loss and whether new and material evidence has been received to reopen service connection for PTSD pursuant to a February 2015 Statement of the Case; as such, those issues are not in appellate status, and are not before the Board.

The issue of service connection for headaches as secondary to service-connected tinnitus has been raised by the record in a July 2011 statement (see also September 2014 VA examination), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire increased rating period on appeal, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004; VAOPGCPREC 2-2004.  As discussed below, a rating greater than 10 percent for bilateral tinnitus is not warranted as a matter of law.

Increased Rating for Bilateral Tinnitus

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's appeal for a disability rating greater than 10 percent for bilateral tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected bilateral tinnitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  While the Veteran has contended that the tinnitus sometimes causes difficulty in concentration (see July 2011 Notice of Disagreement), the 10 percent rating for recurrent or even constant tinnitus is an acknowledgement of the irritation of that disorder and its interference with daily and occupational functioning.  Also, in this regard, as mentioned in the Introduction, the claim of service connection for headaches as secondary to service-connected tinnitus has been referred to the AOJ for appropriate action.  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised; however, neither the Veteran nor the evidence suggests unemployability due to the bilateral tinnitus.  Rice, 22 Vet. App. at 447.  At an August 2007 VA audiology examination, the Veteran reported that he was retired.  Thus, the Board finds that an informal claim for a TDIU did not arise.


ORDER

A disability rating in excess of 10 percent for service-connected tinnitus for the entire increased rating period on appeal is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


